Citation Nr: 0712665	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  05-14 451A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE


Whether August 13, 2003 is the proper delimiting date for 
education assistance benefits under Chapter 30, Title 38, 
United States Code.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel





INTRODUCTION

The veteran-appellant served on active duty from August 1973 
to August 1975, and from May 15, 1985 to April 15, 1996.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a February 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

In March 2007, the veteran appeared at the New Orleans 
Regional Office and testified at a Video Conference Board 
hearing before the undersigned Veterans Law Judge sitting in 
Washington, D.C.  The transcript of that hearing has been 
associated with the claims file and the case is now ready for 
appellate review.  


FINDINGS OF FACT

1.  The veteran served on active duty from August 1973 to 
August 1975, and from May 15, 1985 to April 15, 1996.  

2.  Ten years from the date of the veteran's discharge from 
his last period of service was April 15, 2006; April 16, 2006 
would have been his delimiting date if he had served 
continuously on active duty between January 1, 1977, and June 
30, 1985.

3.  After the reduction of the 3,056 days that the veteran 
was not on active duty between January 1, 1977, and June 30, 
1985, the computed delimiting date is December 1, 1997.


CONCLUSION OF LAW

The proper delimiting date for the veteran's Chapter 30, 
Title 38, United States Code, educational assistance benefits 
is December 1, 1997.  38 U.S.C.A. §§ 3031, 3033 (West 2002); 
38 C.F.R. §§ 21.7050, 21.7051, 21.7142 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA).  
There are some claims to which VCAA does not apply.  Livesay 
v. Principi, 15 Vet. App. 165, 178 (2001).  It has been held 
not to apply to claims based on allegations that VA decisions 
were clearly and unmistakably erroneous. Id.  It has been 
held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  In another class of cases, remand of claims pursuant 
to VCAA is not required because evidentiary development has 
been completed.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  When 
it is clear that there is no additional evidentiary 
development to be accomplished, there is no point in 
remanding the case..

This issue turns on statutory interpretation.  See Smith.  
Thus, because the law as mandated by statute, and not the 
evidence, is dispositive of this appeal, the VCAA is not 
applicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see 
also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where 
application of the law to the facts is dispositive, the 
appeal must be terminated because there is no entitlement 
under the law to the benefit sought.).  Further, there is no 
evidentiary development to be undertaken.  The pertinent 
service records regarding the veteran's service are of 
record.  As such, no further action is required pursuant to 
the VCAA.

The veteran served on active duty from August 1973 to August 
1975, and from May 15, 1985 to April 15, 1996.  His DD Form 
214 reflects that there were 3,056 days that the veteran was 
not on active duty during the time period between January 1, 
1977, and June 30, 1985.

The veteran had prior Chapter 34 entitlement.  The Chapter 34 
program terminated December 31, 1989, and no benefits can be 
paid under that program for training after that date.  38 
U.S.C.A. § 3462(e).  However, eligibility under the Chapter 
30 program was also established.

In general, an individual may be entitled to educational 
assistance under Chapter 30 if he first entered on active 
duty as a member of the Armed Forces after June 30, 1985, or 
he was eligible for educational assistance allowance under 
Chapter 34 as of December 31, 1989.  38 U.S.C.A. § 
3011(a)(1); 38 C.F.R. § 21.7040.  In this case, the evidence 
of record indicates that the veteran first entered active 
duty in August 1973, therefore, he did not qualify for 
Chapter 30 educational benefits under 38 U.S.C.A. § 
3011(a)(1)(A).  Pursuant to 38 U.S.C.A. § 3011(a)(1)(B), 
however, veterans with remaining Chapter 34 eligibility may, 
under certain conditions, qualify for continued educational 
assistance under Chapter 30.  In this case, it has been 
confirmed that the veteran had remaining Chapter 34 
eligibility as of December 31, 1989.

To convert Chapter 34 benefits to Chapter 30 benefits, a 
veteran must have served on active duty at any time during 
the period between October 19, 1984, and July 1, 1985, and 
have continued on active duty without a break in service for 
three years after June 30, 1985, or have been discharged 
after June 30, 1985, for a service-connected disability, a 
preexisting medical condition not characterized as a 
disability, hardship, convenience of the Government after 
serving 30 months of a three-year enlistment, involuntarily 
for convenience of the Government as a result of a reduction 
in force, or for a physical or mental condition not 
characterized as a disability and not the result of his own 
willful misconduct.  38 U.S.C.A. § 3011(a)(1)(B); 38 C.F.R. § 
21.7044(a).  In this case, the veteran served on active duty 
during the period between October 19, 1984, and July 1, 1985, 
and continued on active duty without a break in service for 
three years after June 30, 1985.

Thus, the veteran was eligible for Chapter 30 benefits when 
his Chapter 34 benefits expired pursuant to 38 U.S.C.A. § 
3011(a)(1)(B(i)); 38 C.F.R. § 21.7044(a).

The veteran's initial application for Chapter 30 benefits was 
received in January 2005.

The veteran was separated from his final period of active 
duty on April 15, 1996.  The applicable statutes provide a 
ten-year period of eligibility during which an individual may 
use his or her entitlement to educational assistance 
benefits; that period begins on the date of the veteran's 
last discharge from active duty.  38 U.S.C.A. § 3031(a); see 
also 38 U.S.C.A. § 3033; 38 C.F.R. § 21.7142.  For 
individuals whose eligibility is based on 38 U.S.C.A. § 
3011(a)(1)(B)(i), however, the ten-year period of eligibility 
is reduced by the amount of time equal to the time that the 
veteran was not serving on active duty during the period 
beginning January 1, 1977, and ending June 30, 1985.  38 
U.S.C.A. § 3031(e); 38 C.F.R. § 21.7050(b).

The RO established August 15, 2003 as the veteran's 
delimiting date based upon the incorrect premise that the 
ending date of his final period of service was on December 
26, 2001.  In a February 2005 letter to the veteran, however, 
the RO informed the veteran that his delimiting date was 
August 15, 2003, based upon a different, but again incorrect 
premise that the ending date from his final period of service 
had been August 15, 1993.  

Based upon the inaccurate information that has been imparted 
to him, the veteran has understandably argued that the 
delimiting date for his educational benefits has been 
inaccurately calculated.  He asserts that it should be ten 
years from the date of separation from his final period of 
service, April 15, 2006.  

Based on the evidence of record, the Board finds that the RO 
improperly calculated the veteran's delimiting date for 
Chapter 30 educational assistance benefits.  Pursuant to 38 
U.S.C.A. § 3031(a) (e); 38 C.F.R. § 21.7050(b), VA must 
reduce the 10 year period of eligibility of any veteran whose 
eligibility for Chapter 30 benefits is established under 38 
U.S.C.A. § 3011(a)(1)(B)(i) by an amount of time equal to the 
amount of time he or she was not on active duty during the 
period extending from January 1, 1977, to June 30, 1985.  In 
this case, the veteran was not on active duty for 3,056 days 
during the applicable time period.

As noted, the veteran was separated from service on April 15, 
1996.  Thus, 10 years after his last discharge from active 
duty would have been April 16, 2006.  That date less 3,056 
days equals the date of December 1, 1997.  Therefore, the 
veteran's proper delimiting date is December 1, 1997, and not 
August 15, 2003, as was found by the RO.

The Board acknowledges the veteran's argument that his 
delimiting date should be the later date.  It is clear that 
he has been misinformed in regards to his delimiting date.  
However, the legal criteria governing the payment of 
education benefits are clear and specific, and the Board is, 
regrettably, bound by them.  Notwithstanding VA's obligation 
to correctly inform the veteran about basic eligibility or 
ineligibility for Chapter 30 educational assistance benefits, 
the remedy for breach of such obligation could not involve 
payment of benefits where statutory requirements for such 
benefits are not met.  See Harvey v. Brown, 6 Vet. App. 416, 
424 (1994).

The Board understands that the veteran feels that VA did not 
properly inform him regarding his educational benefits.  
Additionally, the testimony he provided before the 
undersigned was both credible and sincere.  Unfortunately, 
the veteran's claim cannot be granted based on the reasons 
set forth above.  

As the disposition of this claim is based on the law, and not 
on the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis.


ORDER

The proper delimiting date for the veteran's eligibility for 
receiving educational assistance benefits under Chapter 30, 
Title 38, United States Code, is December 1, 1997.  A later 
delimiting date is denied. 





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


